Citation Nr: 0416525	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 




INTRODUCTION

The veteran had honorable active duty service from August 
1977 to January 1982.  The veteran also had active service 
from September 1982 to August 1983, from which period of 
service he was discharged under other than honorable 
conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in St. Petersburg, Florida, denied an increased rating 
for lumbosacral strain and denied entitlement to service 
connection for schizophrenia.

In correspondence received by the Board in April 2004, the 
veteran renewed his claim of entitlement to service 
connection for a fungus infection on his hands and feet, and 
bilateral ankle disability.  He also claimed entitlement to 
service connection for "bleeding problems."  These claims 
are referred to the RO for appropriate action.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

The veteran contends that he has current disability from 
schizophrenia that he incurred during his first period of 
active duty service from August 1977 to January 1982.  He 
also contends that his service-connected disability from 
lumbosacral strain, currently rated 10 percent, has worsened 
and that he is entitled to a higher rating for that 
disability.

Records in the claims file indicate that the veteran has been 
receiving disability benefits administered by the Social 
Security Administration since August 1983.  In a claim filed 
in March 2003, the veteran seems to indicate that the award 
of Social Security disability benefits was based on mental 
illness and injuries sustained in service.  Under 38 C.F.R. 
§ 3.159(b) (2003), VA's duty to assist in the development of 
a claim includes the duty to make as many requests as 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records; 
medical and other records from VA medical facilities, and 
records from Federal agencies, such as the Social Security 
Administration, as well as private medical records identified 
by the veteran.  The RO must obtained all relevant records 
identified by the veteran or otherwise evident from the 
claims folder.  

The veteran has not been afforded a VA examination for 
compensation purposes for his claim of entitlement to service 
connection for schizophrenia.  In a statement filed on the 
veteran's behalf by his representative in July 2003, his 
representative argued that the onset of the veteran's 
schizophrenia was during his first period of service and that 
a neuropsychiatric examination is necessary in order to 
obtain an opinion about in-service onset.  I conclude that 
such an examination is necessary to decide the claim of 
entitlement to service connection for schizophrenia.  
38 C.F.R. § 3.159(c)(4) (2003).

Furthermore, the veteran's representative asserted in an 
informal hearing presentation dated in October 2003 that a 
remand was necessary to afford the veteran a more recent 
examination to assess his service-connected disability from 
lumbosacral strain.  His last VA examination for compensation 
purposes was conducted in July 2000.  In this regard I note 
that in March 1998, the veteran was diagnosed to have 
spondylolisthesis after an automobile accident in which he 
was involved in the same month.  Fulfillment of the VA's 
statutory duty to assist the veteran includes the conduct of 
a thorough and contemporaneous medical examination which take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinsky, 1 Vet. App. 121 
(1991).

Finally, the regulations pertaining to the rating of 
disabilities of the spine were revised, effective in 
September 2003.  A remand will permit the RO to apply the 
revised regulation.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a low back 
disorder since March 1997, and for a 
neuropsychiatric disorder since his first 
discharge from service in January 1982.  
The RO should take all necessary steps to 
obtain any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.  
The RO should associate all correspondence 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should request and obtain the 
veteran's medical and adjudication records 
from the Social Security Administration 
and associate all correspondence and any 
records received with the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his disability from service-
connected lumbosacral strain.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed, including range of motion 
studies, neurological studies, imaging 
studies, and other indicated studies.  All 
current low back disabilities should be 
diagnosed.  For any diagnosis other than 
lumbosacral strain, the examiner should 
express an opinion whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the additional 
disability identified is related to his 
service-connected disability from 
lumbosacral strain.  The examiner should 
specifically comment on whether it as 
least as likely as not that the veteran's 
disability from spondylolisthesis is 
related to his service-connected 
disability from lumbosacral strain.  The 
examiner should report a complete 
rationale for his/her conclusions.

5.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's chronic schizophrenia is related 
to his active, honorable military service.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
express an opinion whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the onset of 
the veteran's schizophrenia was during his 
first period of active duty service.  If 
the schizophrenia was not manifest during 
the initial period of active duty service, 
the examiner should indicate whether the 
veteran had disability from schizophrenia 
during the first year following his first 
period of active duty service, and if so, 
the extent of such disability.  The 
examiner should report a complete 
rationale for his/her conclusions.

6.  The RO should review the record and 
readjudicate the claims of entitlement to 
an increased rating for lumbosacral strain 
and for service connection for 
schizophrenia, including consideration of 
the revised rating criteria for back 
disabilities.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


